
	
		III
		109th CONGRESS
		2d Session
		S. RES. 633
		IN THE SENATE OF THE UNITED STATES
		
			December 9
			 (legislative day, December 8), 2006
			Mr. Lautenberg (for
			 himself, Mr. Biden,
			 Mrs. Clinton, and
			 Mr. Nelson of Florida) submitted the
			 following resolution; which was considered and agreed to
		
		RESOLUTION
		Condemning the conference denying that the
		  Holocaust occured to be held by the Government of Iran and its President,
		  Mahmoud Ahmadinejad.
	
	
		Whereas, on December 11 and 12, 2006, the Foreign Ministry
			 of Iran will convene a conference in Tehran to provide Holocaust deniers a
			 public platform from which to espouse their hatred;
		Whereas 11,000,000 people, including 6,000,000 Jews, were
			 viciously murdered in Nazi death camps during World War II;
		Whereas President Dwight Eisenhower stated unequivocally,
			 after visiting Nazi death camps in 1945, The things I saw beggar
			 description. . . . The visual evidence and the verbal testimony of starvation,
			 cruelty, and bestiality were . . . overpowering. . . . I made the visit
			 deliberately in order to be in a position to give first-hand evidence of these
			 things if ever, in the future, there develops a tendency to charge these
			 allegations merely to propaganda.;
		Whereas the Holocaust is an undeniable fact of history and
			 the upcoming conference in Tehran will serve only to perpetuate intolerance and
			 hatred;
		Whereas Mahmoud Ahmadinejad, the President of Iran, has
			 repeatedly said that Israel must be wiped off the map and that
			 [a]nybody who recognizes Israel will burn in the fire of the Islamic
			 nation's fury;
		Whereas the Secretary of State has identified Iran as a
			 state sponsor of terrorism that has repeatedly provided support for acts of
			 international terror;
		Whereas the Government of Iran sponsors terrorist
			 organizations such as Hezbollah, Hamas, Islamic Jihad, the al-Aqsa Martyrs
			 Brigades, and the Popular Front for the Liberation of Palestine–General Command
			 by providing funding, training, weapons, and safe haven to such
			 organizations;
		Whereas the Government of Iran has continually defied
			 international demands to curtail its uranium enrichment programs and
			 development of nuclear weapons;
		Whereas the Government of Iran has provided resources,
			 material, and support to organizations whose goal is to destabilize Iraq and
			 Lebanon; and
		Whereas the outrageous statements of Mr. Ahmadinejad do
			 not represent the beliefs of Muslims worldwide: Now, therefore, be it
		
	
		That the Senate—
			(1)condemns the
			 conference denying that the Holocaust occured that will take place in Tehran,
			 Iran, under the aegis of the Foreign Ministry of Iran, on December 11 and 12,
			 2006; and
			(2)calls on the
			 President, on behalf of the United States, to thoroughly repudiate, in the
			 strongest terms possible, the conference and its goal of denying that the
			 Holocaust occured.
			
